 In the Matter Of MACKAY RADIO CORPORATION OF DELAWARE, INC. andMACKAY RADIO & TELEGRAPH COMPANY, A CORPORATIONandAMERI-CAN RADIOTELEGRAPHISTS'ASSOCIATIONCases Nos. 834.5 and R-346.-Decided February 16, 1938Communications Industry-InvestigationofRepresentatives:controversyconcerning representation of employees:refusal byemployer to recognize peti-tioning union as exclusive representative-UnitAppropriateforCollectiveBargaining:"live traffic"employeesof both Companies,on national basis,exceptingmessengers and supervisory employees;organization of business ;stipulation asto-Election OrderedMr. David A. Moscovitz,for the Board.Mr. Leonard P. Moore, Mr. Howard L. Kern, Mr. John H.Wharton, Mr. James C. Phelps,andMr. Louis Newman,of NewYork City, for the Companies.Mr. Michael Mignon,for A. R. T. A.Miss Anne E. Freeling,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn July 1, 1937, American Radio Telegraphists' Association, hereincalled A. R. T. A., filed with the Regional Director for the SecondRegion (New York City) a petition alleging that a question affect-ing commerce had arisen concerning the representation of em-ployees of "Mackay Radio and Telegraph Co. (of Delaware),"herein called the Delaware Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On July 28, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, ordered an investigation and author-ized the Regional Director to conduct it and to provide for an ap-propriate hearing upon due notice and, acting pursuant to ArticleIII, Section 10 (c) (2), of said Rules and Regulations, furtherordered that this case be consolidated for the purpose of hearingwith Case No. C-252, involving a complaint previously issued by theBoard against the Delaware Company.657 658NATIONAL LABOR RELATIONS BOARDOn July 30 A. R. T. A. filed a similar petition with the RegionalDirector for the Fifth Region (Baltimore, Maryland).On Sep-tember 8, A. R. T. A. filed with the Regional Director for theTwentieth Region (San Francisco, California) a petition makingthe same allegations as to "Mackay Radio & Telegraph Co. of Cali-fornia," herein called the California Company.On September 29, the Board issued an order consolidating the two-latter cases with the two cases previously consolidated, and trans-ferring the proceedings from the Fifth and Twentieth Regions to theSecond Region for the purpose of hearing. Pursuant to an amendednotice of hearing, copies of which were duly served upon the Dela-ware Company and upon A. R. I. A., a hearing was held on Sep-tember 29 and October 2, at New York City, before H. R. Korey, theTrial Examiner duly designated by the Board. The Board and theDelaware Company were represented by counsel and participated inthe hearing. It was stipulated that counsel for the Delaware Com-pany should also represent the California Company.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.No objections to the introduction of evidence and no exceptions, torulings of the Trial Examiner were made at the hearing. It wasstipulated at the hearing, and on October 9 the Board issued anorder, that Case No. C-252 be severed from these proceedings and becontinued as a separate proceeding.On November 10 oral argument was had before the Board, inwhich the two Companies and A. R. T. A. participated. Counselrepresenting the two Companies stipulated with A. R. T. A. that anational unit would, in this case, be preferable to the several localunits requested by A. R. T. A. in its petitions.On December 3,A. R. T. A. accordingly filed an amended petition, naming the Dela-ware Company as "Mackay Radio Corporation of Delaware, Inc."and the California Company as "Mackay Radio & Telegraph Com-pany."Pursuant to an amended notice of hearing, copies of whichwere duly served upon both of the Companies, upon A. R. T. A.,and upon Commercial Telegraphers' Union, a hearing was held onJanuary 18, 1938, at New York City, before Joseph Maguire,_ theTrialExaminer duly designated by the Board. The CommercialTelegraphers'Union, a labor organization served with notice be-cause of its possible interest in these proceedings, did not appear.FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESThe distinction between the Delaware and California Companiesis of purely historical origin.The two Companies are now operated DECISIONS AND ORDERS659:as a singleunit under the management of Mackay Radio and Tele-graph System.However, when they first became part of this Sys-tem, they could not, under laws then existing, be combined.Thetwo Companies maintain jointly, at 67 Broad Street, New YorkCity, their principal offices, including their combined purchasing,accounting, and legal departments.The two Companies have thesame officers and an interlocking directorate.Admiral Luke Mc-Namee is head of the System and president of both Companies.Hisoffice determines not only general questions of policy, but also allproblems relating to hiring, discharging, transfers, salary adjust-ments, and other management and personnel matters, for both Com-panies.The same rates of pay and general working conditions pre-vail at all the stations of the two Companies throughout the country.The two Companies are engaged in the transmission of intelligenceby radio and telegraph between the States of the United States andto and from foreign countries and ships at sea.They maintainoffices or stations for the transaction of such business in New York,Maine, Florida, District of Columbia, Maryland, Illinois, Indiana,Louisiana, California,Washington, Oregon, and the Hawaiian Is-lands.To conduct such a system of communications, the facilitiesof both Companies are drawn upon and are coordinated in theclosest possible manner.IT.THE ORGANIZATION INVOLVEDAmerican Radio Telegraphists' Association is a labor organiza-tion, affiliated with the Committee for Industrial Organization, whichadmits to membership all "live traffic" employees of the two Com-panies, excluding messengers and supervisory employees.III.THE QUESTION CONCERNING REPRESENTATIONSome time in August or September 1937, representatives of A. R.T. A. called on Mr. Rodman, general manager of the Delaware Com-pany, to request recognition as the sole collective bargaining repre-sentative of "live traffic" employees in the New York metropolitanarea.In the discussion which ensued, it was brought out that the twoCompanies and A. R. T. A. considered that the best set-up wouldbe to bargain on a national basis.A. R. T. A. requested that theCompanies agree to a nation-wide consent election.Rodman an-swered that he would have to take the matter up with McNamee, who,when he was consulted, took the stand, and persisted therein duringall subsequent negotiations, that he would deal with his employeesindividually or in groups, but would not recognize any organizationas the sole collective bargaining agency for all his employees, since, hecontended, to do so would militate against the interests of minoritygroups. 660NATIONAL LABOR RELATIONS BOARDWe find that a question has arisen concerning representation ofemployees of the two Companies.IV.THE EITECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the two Com-panies described in Section I above, has a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the severalStates and with foreign countries, and tends to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE APPROPRIATE UNITA. R. T. A. testified during the hearing that its reason for filingthe several local petitions was in order to appear consistent with itsprocedure in an earlier case,Matter of R. C. A. Connnnunications, Inc.,2 N. L. R. B. 1109. However, thecases areclearly distinguishable.The reasons for finding the local unit to be appropriate in the R. C. A.case are not applicable here.Those reasons were therein stated asfollows:In the absence of proof of a present desire en the part of the "live traf-fic" employees of the Company employed in the metropolitan area to bebracketed in a single unit with all other employees of the Company in thewhole communications system, we are of the opinion that the policy of theAct would be best served in this case by not including the employees in theother departmentsand inthe other geographical districts of the Companyin the appropriate unit.The record does show that the ultimate goal ofthe A. R. T. A is to organize all the employees of the Company throughoutitswhole communications system. The "live traffic" employees of the Com-pany in the metropolitan area should not be denied the benefits of the Actuntil all the employees of the Company throughout the country areorganized.In the performance of their functions, the staffs of the two Com-panies operate as one, without regard to the legal distinction betweenthe two entities.Perfect message transmission by radio or telegraphrequires instantaneous coordination between stations. In its admin-istration of the Federal Communications Act, the Federal Commu-nications Commission treats the two Companies as a single unit.De-spite its ruling generally prohibiting interlocking of directorates be-tween communications companies, that Commission has permittedMcNamee to act as president and director of both Companies.For the purpose of determining the appropriate unit in this case,we find that the two Companies constitute one employer.Counsel for the two Companies stipulated with A. R. T. A. thatcollective bargaining negotiations should be conducted on a hation- DECISIONS AND ORDERS661wide basis, and that the appropriate unit should include "live traffic"employees of both Companies. "Live traffic" refers to the transmis-sion and reception of messages.Employees engaged in "live traffic"include teletype and radio operators, Morse operators, telephone and'arbitrage operators, all classifications of clerks, including "RQ"clerks, counter clerks, delivery clerks, service clerks, routing clerks,check clerks, and general clerks, receiving and transmitting engi-neers, riggers, linemen, mechanics, mechanicians, ground men, instal-lation and radio service men, but excluding messengers and super-visory employees.None of the parties maintained that messengersshould be included in the unit.'We find that the "live traffic" employees of the two Companies,excluding messengers and supervisory employees, constitute a unitappropriate for the purposes of collective bargaining and that saidunit will insure to the employees of the two Companies the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESA. R. T. A. presented proof of membership only for the stationscovered in its local petitions.A. R. T. A. proved substantial mem-bership in such stations, but did not prove that it represented amajority of all the "live traffic" employees of the two Companies.We therefore find that the question which has arisen concerning therepresentation of employees of the two Companies can best beresolved by the holding of an election by secret ballot.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Mackay Radio Corporation of Delaware,Inc., and Mackay Radio & Telegraph Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.The "live traffic" employees of the two Companies, excludingmessengers and supervisory employees, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning of Sec-tion 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National'Labor Relations Board by Section 9 (c) of the National Labor Rela-' Cf.Matter of Postal Telegraph Cable Company etal.,Cases Nos. R-329, R-451,R-452 and R-453.February 12, 1938.(This decision was subsequently withdrawn.) (662NATIONAL LABOR RELATIONS BOARDtionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwithMackay Radio Corporation of Delaware, Inc. and MackayRadio & Telegraph Company, elections by secret ballot shall be con-ducted as soon as convenient and beginning as promptly as is prac-ticable after the date of this Direction, in conformity with the rulesset forth hereinabove for the conduct of such elections, under thedirection and supervision of the Regional Director. for the SecondRegion, acting in the matter as agent of the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations-Series 1, as amended, among the "live traffic" employeesof Mackay Radio Corporation of Delaware, Inc. and Mackay Radio &Telegraph Company who were employed during the pay-roll periodimmediately preceding December 3, 1937, excluding messengers andsupervisory employees and those who quit or were discharged forcause between such date and the date of election, to determine whetheror not they desire to be represented by American Radio Telegraphists'Association for the purposes of collective bargaining.